DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/22/2022.
Claims 1-15 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are drawn to a method and Claims 11-15 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-15 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for defining a clinical pathway for patient treatment or intervention. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine and clinical pathway deviation based on collecting and analyzing clinical protocols for which both the instant claims and the abstract idea are defined as mental process. 

Independent claims 1 recites the steps of: 
“provide[ing] a reference ontology comprising information about implementation of a plurality of clinical pathways; define[ing] a domain ontology, wherein defining the domain ontology comprising adding one or more subclasses to one or more classes of the reference ontology, and further wherein each added subclass comprises one or more deviation boundaries; convert[ing] the domain ontology to one or more graphical representations of clinical pathways, wherein each clinical pathway comprises one or more interventions; generate[ing] one or more deviation rules for a plurality of the clinical pathways; receive[ing] information about one or more interventions relative to a patient being treated using a first clinical pathway; identify[ing], by a rules executor comparing the received information about one or more interventions with the one or more deviation rules for the first clinical pathway, one or more deviations from the first clinical pathway” 
Independent claim 11 recites analogous steps of independent claims 1.

These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. The claims recite steps of defining an ontology using a reference ontology for implementing clinical intervention pathways and using a patient intervention information to determine a deviation from the defined pathway which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind with the aid of pencil and paper but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed and evaluated are steps of observing, evaluating, judgment and opinion which are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitations using human mind, but for, the recitation of generic computer components, then it falls within the "mental process" of the grouping of abstract ideas. (see, October 2019 Update: Subject Mater Eligibility). Therefore, the claim(s) limitations (in BOLD) recite an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1 and 11 recite additional element such as (database, processor, client device, sensor(s), user interface, communication module) while using a computer to perform steps mentioned above, see (Applicant, 0042, 0094, 0100). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. This judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. Moreover, the claims recite additional element such as “alert[ing], via an alert, the user of the clinical pathways management system to the identified one or more deviations from the first clinical pathway”, where the step, “alert[ing]”, in the claim are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1 and 11 are not integrated into a practical application because the claims do not recite additional elements that impose any meaningful limits on practicing the abstract ideas.

The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself, (see, Applicant 0003, 0039). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyzing the data, and output/displaying data. (See, MPEP §2016.05(d)). The step “alert[ing]” amounts to an insignificant extra solution activity and has been found to be insufficient to transform an abstract idea into patent eligible subject matter and has been found to be a well-understood, routine, and conventional activity of general-purpose computers operation on a network1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-10 and 12-15 include all of the limitations of claim(s) 1 and 11, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 3-4, 6, 8-9, 14-15,  the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 2, 5, 7, 11-13, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. This judicial exception is not integrated into a practical application. In particular, the claim(s) recite additional elements such as “display, store[ing], Business Process Model and Notation” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity, See MPEP § 2106.05(g). Thus, the judicial exceptions recited in claims is/are not integrated into a practical application. Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (“display”, “Business Process Model and Notation2”) is/are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of o analyzing data and matching references to present outcome(s). see, MPEP §2016.05(d)). Moreover, the additional elements “store[ing]” amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev. Group, Inc. v. SAP Am., Inc. and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “A system …, comprising: a reference ontology comprising information …; a domain ontology, comprising one or more subclasses …; and - 26 -2019PF00413 a processor a system”. The ontology as recited in the claim and specification [0034], [0044], is comprising information which is considered data in view of the specification. Since the claim is directed to a system, its unclear what actual structure is tied to the ontology. For example, since the ontology is recited as data, is it stored on a memory and is the memory coupled to a processor to executed instruction.
The dependent claims 12-15 inherit the deficiency of their respective parent claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 8-9, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ensey et al. (US 2018/0181712 A1- “Ensey”) in view of Ye et al. (“A Semantics-Based Clinical Pathway Workflow and Variance Management Framework”- “Ye”)

Regarding Claim 1, Ensey teaches a computer-implemented method for alerting a user of a clinical pathways management system to a clinical pathway deviation, comprising:
generating, by a rules generator using the domain ontology, one or more deviation rules for a plurality of the clinical pathways Ensey discloses a rule engine and workflow processor [rules generator] generate a workflow [clinical pathway] to treat a particular patient and identifying roles and dividing the workflow into phases where each phase includes an activity specified by rules and monitored to determine execution and identifying deviation from the workflow (Ensey: [0151-[0153], [0163])
receiving information about one or more interventions relative to a patient being treated using a first clinical pathway; Ensey discloses obtaining workflow [pathway] and phases activity information of intervention related to specific patient (Ensey: [0148], [0152] the rules engine 1630 and the EMR 1640, in conjunction with the workflow processor 1610, generate a workflow to treat a particular patient according to information regarding that patient, [0159], [0161]-[0162])
identifying, by a rules executor comparing the received information about one or more interventions with the one or more deviation rules for the first clinical pathway, one or more deviations from the first clinical pathway Ensey discloses analyzing execution of a workflow to determine deviation from the workflow where a rule engine [rules (Ensey: [0149], [0153], [0162]-[0163])
alerting, via an alert, the user of the clinical pathways management system to the identified one or more deviations from the first clinical pathway Ensey discloses when a deviation from a workflow [clinical pathway] is identified, an alert is provided to the healthcare management system (Ensey: [0149], [0164]). 

 Ensey discloses using electronic medical records and payer data as a reference to recommend intervention, activities, and tasks for implementing care pathway [clinical pathway] for a patient [0032], [0035] but does not discloses providing a reference ontology. 
Ye teaches
providing a reference ontology comprising information about implementation of a plurality of clinical pathways Ye discloses using interventions and outcomes document to derive a clinical pathway ontology (CPO) [reference ontology] that identifies general terms describing knowledge of all clinical pathways providing medical concepts and relations defining knowledge of all clinical pathways [plurality of clinical pathways] and defining activities performed [implementation] (Ye: [p. 758, col 2], [p. 759, col 2], [p. 760, col 1])
defining a domain ontology, wherein defining the domain ontology comprises adding one or more subclasses to one or more classes of the reference ontology, and further wherein each added subclass comprises one or more deviation boundaries Ye disclose domain ontology for relation of medical concepts and semantics such as “pathology” or “process” etc., [domain ontology] and a subclass that is/are specifically specialized in relevant clinical pathway such as “fetal distress” or “intervention” or “event/clinical variance” [subclass] that describes clinical actions or activities performed and deviations from predefined pathways described different subclasses such as clinical variance, medical staff related variance, etc. and defining threshold  [deviation boundaries] (Ye: [p. 759, col 2], [p. 760, col 1], [p. 762, col 1] )
converting the domain ontology to one or more graphical representations of clinical pathways, wherein each clinical pathway comprises one or more interventions Ye discloses clinical classes pathways comprising interventions presented in a graphical representation (Ye: [Fig. 2, 3], [p. 759, col. 2] Ye discloses knowledge-based variance management handling decisions and establishing management policies and business rules for the different pathways variances instances [generating deviation rules] (Ye: [p. 761, col 2], [p. 762, col 2]).
Ensey discloses defining a clinical workflow [pathway] for patient intervention utilizing rules generator and EMR for determine a success or failure (deviation) of intervention but does not disclose generating a clinical pathway ontology. Ye discloses generating clinical pathway ontology to develop a semantics-based clinical pathways and rule of variance or deviation of patient intervention and converting to a graphical representation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ensey to incorporate clinical oncology for supporting rules and identify deviation and present it graphically, as taught by Ye which helps identify different types of variances and how to manage them to provide higher quality and low-cost healthcare services (Ye: [p. 758, Abs], [p 763, col 1]).

Regarding Claim 2, the combination of Ensey and Ye teaches the method of claim 1, further comprising the step of storing information about the identified one or more deviations from the first clinical pathway Ensey discloses a data repository storing guidelines and rules that are used to indicates if a workflow if met or not [identified one or more deviations] (Ensey: [0047], [0049], [0106], [0112], [0122]).

Regarding Claim 3, the combination of Ensey and Ye teaches the method of claim 1, further comprising the step of modifying, in response to the received alert and the identified one or more deviations from the first clinical pathway, one or more interventions for the patient Ensey discloses using a clinical decision support to determine a care plan/ pathway rule and based on deviation detection, a corrective action is triggered such as modifying and update the workflow (Ensey: [Fig. 18], [0149]-[0150], [0153], [0164]).

Regarding Claim 5, the combination of Ensey and Ye teaches the method of claim 1, wherein the alert comprises a display of the identified one or more deviations in a graphical representation of the first clinical pathway Ensey does not discloses display pathway and variance/deviation in a graphical representation. Ye disclosed displaying identified variance in a graphical representation (Ye: [Fig. 3], [p. 760-661, col. 2, 1]). 
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6, the combination of Ensey and Ye teaches the method of claim 1, wherein the alert comprises an identification of where in the first clinical pathway the identified one or more deviations occurred Ensey discloses an alert result according to an identified deviation from any of phases of the workflow phases determines which one or more phase(s) presented a deviation (Ensey: [0164]).

Regarding Claim 8, the combination of Ensey and Ye teaches the method of claim 1, wherein the reference ontology is based at least in part on a plurality of clinical reports relevant to a plurality of clinical pathways Ye discloses a clinical pathway ontology (CPO) [reference ontology] and using documents [reports] listing expected interventions and outcomes modeling clinical pathways (Ye: [p. 758, col 1-2], [p. 759, col 2]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9, the combination of Ensey and Ye teaches the method of claim 1, wherein the deviation rules comprise temporal constraints, sequential constraints, volumetric constraints, and/or professional role constraints Ensey discloses rules in defining a workflow or pathway to achieve care goals where a care plan comprising modification of medication, diet, etc. and a role-based rules defining individual rules [professional role constraints] (Ensey: [0044], [0046], [0053], [0103], [0161]), however doe not discloses a deviation rule comprising temporal, sequential, volumetric, and/or professional constrains. Ye discloses a subclass of Event class a variance [deviation] from a predefined pathway associated with different subclass to include time/temporal approach [temporal constrains], role [professional role constrains], hierarchy or sequence of flow [sequential constrains], or intervals between medication intervention, blood volume [volumetric constrains] and resources (Ye: [p. 758, col. 1], [p. 760, col 1-2], [p. 761, co. 2], [p. 762. col 1])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ensey to incorporate clinical oncology for supporting rules and identify deviation, as taught by Ye which helps identify different types of variances and how to manage them (Ye: [p. 758, Abs]). 

Regarding Claim 11, Ensey teaches a system configured to alert a user to a clinical pathway deviation, comprising:
the claims recite substantially similar limitations to claims 1, as such, are rejected for similar reasons as given above.

Regarding Claim 14, the claims recite substantially similar limitations to claims 9, as such, are rejected for similar reasons as given above.

Regarding Claim 15, the claims recite substantially similar limitations to claims 8, as such, are rejected for similar reasons as given above.


Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ensey et al. (US 2018/0181712 A1- “Ensey”) in view of Ye et al. (“A Semantics-Based Clinical Pathway Workflow and Variance Management Framework”- “Ye”) in view of Gross (US 2012/0117099 A1)

Regarding Claim 4, the combination of Ensey and Ye teaches the method of claim 1, further comprising the step of…
However, the combination of Ensey and Ye do not expressly teach discarding or ignoring information for patient or intervention if missing timestamp or perdonsal identification
Gross teaches
discarding the received information about one or more interventions relative to a patient being treated using a first clinical pathway, if the received information is missing a timestamp or personnel identification Gross discloses using disambiguation rules to determine patient data strength based on patient ID [personal information] and associated timestamp and if data is incomplete or has a gap such as missing data, ignore /discard intervention data (Gross: [Fig. 2, 3-I], [0006], [0033]-[0035, [0044]-[0046]).
Ensey and Ye discloses a workflow rules but does not expressly discloses a rule to discard patient or intervention information if missing data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ensey and Ye to incorporate a rule such as disambiguation rules to discard incomplete data such as patient ID or timestamp, as taught by Gross which helps preventing patient data ambiguity and errors and risk of associating data with another patient (Gross: [0006]).

Claim(s) 7, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ensey et al. (US 2018/0181712 A1- “Ensey”) in view of Ye et al. (“A Semantics-Based Clinical Pathway Workflow and Variance Management Framework”- “Ye”) in view of Gonzalez-Ferrer et al. (“Automated generation of patient-tailored electronic care pathways by translating computer-interpretable guidelines into hierarchical task networks” – “Ferrer”)

Regarding Claim 7, the combination of Ensey and Ye teaches the method of claim 1, wherein the system is configured generate deviation rules using first order logic, translate the deviation rules into an if-then-else format, and store the if-then-else format in a database Ensey discloses repository for storing rules (Ensey: [0047], [0049], [0122]) but does not disclose rule format.  Ye disclose a fuzzy event-condition-action rules when event is triggered, condition is evaluated and then it executes the action using rule which is defined in if-then or if-and-then-and format (Ye: [p. 762, col. 1-2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ensey to incorporate deviation rules format such as if-then, as taught by Ye which helps developed for supporting the reasoning process (Ye: [p. 762, col. 2]).
However, the combination of Ensey and Ye does not expressly teach an if-then-else format.
Ferrer teaches 
rules into an if-then-else format Ferrer discloses applying rules for a clinical plan where if the plan is not corresponding to task apply corresponding task using rule if-then-else (Ferrer: p. 95, col. 2, sec. 3.2], [p. 100, col 1]).
Ensey and Ye disclose workflow or pathway rules and identifying deviation using rules using format if-then, or if-and-then-and while also disclosing a rule if no action is performed for the rule which may be a step defining “else” but do not expressly discloses the rule format using if-then-else. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ensey and Ye to incorporate the if-then-else rule format, as taught by Ferrer which helps defining argument of plans and it activation sequences (Ferrer: [p. 105, col 1]).

Regarding Claim 10, the combination of Ensey and Ye teaches the method of claim 1, wherein the domain ontology is converted to one or more graphical representations of clinical pathways (Ye: [Fig. 2, 3]), however do not expressly discloses using Business Process Model and Notation (BPMN) 
Ferrer teaches 
graphical representations of clinical pathways using Business Process Model and Notation (BPMN) Ferrer discloses using Business Process Model and Notation (BPMN) in modeling a clinical guidelines workflow (Ferrer: [p. 107, col 2]).
Ensey and Ye disclose defining clinical pathway ontology and rule of variance or deviation of patient intervention converted in a graphical representation but do not discloses using BPMN for modeling the graphical representation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ensey and Ye to incorporate graphical representation using Business Process Model and Notation (BPMN), as taught by Ferrer which helps represent most workflow time patterns (Ferrer: [p. 107, col 2]).

Regarding Claim 12, the claims recite substantially similar limitations to claims 10, as such, are rejected for similar reasons as given above.

Regarding Claim 13, the claims recite substantially similar limitations to claims 7, as such, are rejected for similar reasons as given above.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
“A Holistic Environment for the Design and Execution of Self-Adaptive Clinical Pathways”. https://ieeexplore.ieee.org/abstract/document/5585762  2010
“An Ontology Model for Clinical Pathway Audit”, https://ieeexplore.ieee.org/abstract/document/8528615
US 2018/0330287		System And Method To Monitor And Control Workflow 
The references are relevant since it discloses generating an ontology clinical pathway or workflow and provide an alert when a deviation from the workflow is identified.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626  

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                          

                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (US 2017/0235887), [0083] [0085]; US 2006/0053098, [0239]
        2 See US 2009/0265684, [0039], [0044]